Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1576   Page 1 of 42



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                    CRIMINAL NO. 18-20128

 v.                                        Hon. STEPHEN J. MURPHY

 D-2 ARTHUR SIMPATICO,

             Defendant.

                                      /



                  Government’s Sentencing Memorandum

       Simpatico was the #2 man in a group of adult men that targeted

 hundreds of children over the course of more than five years. He enticed

 minors to engage in bestiality with their pets, produced thousands of

 child pornography videos, and warned his fellow group members about

 law enforcement’s investigation of Website A.             Simpatico, an IT

 specialist, used his technological prowess to teach other group members

 how to obfuscate law enforcement’s efforts. And, membership in one

 group was not sufficient for Simpatico; in the fall of 2016, he joined a

 second group and remained an active participant in both until the date

 of his arrest.

                                  Page 1 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1577   Page 2 of 42




       Because of Simpatico and his coconspirators, over a hundred young

 girls suffer from mental anguish and trauma. Several have attempted

 suicide, many have mutilated their own bodies because of their pain (one

 is in a hospital), and many more are in therapy.          For this conduct,

 Simpatico’s guidelines are life imprisonment. Taking into account all of

 the § 3553(a) factors and Simpatico’s relative culpability (described in the

 chart below), the Government recommends a sentence of 50 years’

 imprisonment followed by a lifetime of supervised release.




                                  Page 2 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18              PageID.1578       Page 3 of 42



              Role(s)       Activity                         Contact w/Victims             Sent:
  Christian   Leader of     •   Identified by every other    •   Primary point-of-         Life
  Maire       the group;        group member as the              contact for most
              Handler;          group leader;                    minor victims to the
              Hunter;       •   Member from 2010                 group
              Talker
                                through May 2018;            •   Communicated with
                            •   Organized the group’s            dozens of minors
                                website, invited members,        using fake social
                                posted social media of           media profile for
                                each targeted minor;             months and even
                            •   Found almost all the             years
                                victims for the group from   •   Knew MV-3 was
                                2015 to 2018;                    suicidal and knew
                            •   On Website A daily               others were
                                through May of 2018              depressed
                            •   Used VPN to avoid law
                                enforcement detection
                            •   Distributed videos he
                                recorded/produced of
                                group victims
  Arthur      Admin         •   Warned others about law      •   Knew           MV-2’s 50
  Simpatico   privileges        enforcement                      location and talked years
              (one of the       investigation, leading to        about taking her to a
              leaders);         destruction of evidence          hotel when he visited
              Talker
                            •   Member from 2012-SW              her hometown;
                                execution in 2018            •   Aggressive/violent:
                            •   Joined a second group in         visited      chatrooms
                                2017                             “cryingandfuck,”
                            •   On Website A or Website          “cryingandwin,” and
                                B daily                          “punishment”
                            •   Distributed videos he        •   Encouraged MVs to
                                recorded/produced of             produce      bestiality
                                group victims                    (“dogwin”)    and   an
                            •   Technologically                  “anal sharpie show”
                                sophisticated: used
                                encryption to avoid law
                                enforcement detection


                                          Page 3 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18           PageID.1579          Page 4 of 42



                        •   Attempted to encrypt
                            devices as law
                            enforcement entered
                            home
  Odell       Talker    •   Member from 2010              •   Met up with MV-10 50
  Ortega                    through the spring of             in person by flying years
                            2017;                             her out to Florida at
                        •   On Website A or Website           or shortly after she
                            B daily;                          turned 18;
                        •   Recorded everything           •   Purchased      lingerie
                            every time he was online          for MV-21;
                            – 1,278 hours of CP,          •   Paid       MV-18       to
                            439,773 files that are            produce             child
                            child exploitive or child         pornography
                            pornography
                        •   Meticulously organized
                            recordings with folders
                            with each victim’s true
                            name, location, age, etc.
                            and collected this
                            information about each of
                            them
  Jonathan    Talker;   •   One of the most               •   Had girls that the 40
  Rodriguez   Hunter;       “aggressive” talkers;             group identified as years
              Handler   •   Went on true web cam to           “his”     [Jwalks    girl;
                            entice minors;                    Jwalks friend];
                        •   Member from 2012              •   Aggressive/violent
                            through SW execution              tastes:         visited
                            date Oct. 2017;                   “cryingandfun”
                        •   Created fake social media         chatroom,               a
                            profile to entice minors to       chatroom known to
                            engage in sexual activity         be associated with
                            (including MV-1 and MV-           blackmailing
                            2)                                minors,       and       a
                                                              chatroom where MV-
                                                              12      routinely     cut
                                                              herself             while



                                       Page 4 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18              PageID.1580          Page 5 of 42



                                                              engaging in sexual
                                                              activity on web cam
  Brett      Hunter;    •   Organized the “polls” the     •   Carried on one-on- 40
  Sinta      Moderato       group would give to               one        relationships years
             r;             minors to entice them to          with certain minors,
             Talker         engage in sexual activity;        including MV-5 and
                        •   Was the moderator of              MV-6, enticing them
                            certain chatrooms;                to     send        sexually
                        •   Member from 2010 to               explicit images and
                            May of 2017 (when group           pretending to be a
                            was warned by                     teenage boy;
                            Simpatico);                   •   MV-5       believed       he
                        •   Drilled holes through             was her boyfriend
                            hard drives at around the         and they carried on a
                            time Simpatico warned             relationship        for   a
                            the group about law               year.
                            enforcement’s discovery of
                            Website A
                        •   Created fake social media
                            profile to entice minors to
                            engage in sexual activity
  Daniel     Talker     •   Member from 2012              •   Targeted at least 11 35
  Walton                    through the summer of             victims one-on-one, years
                            2017;                             enticing       them       to
                        •   On Website A or Website           engage        in    sexual
                            B daily;                          activity               and
                        •   Recorded everything               sometimes engaging
                            every time he was online          in    sexual       activity
                            – 241 hours of CP, 15,951         himself on web cam
                            files that are child              with them to get
                            exploitive or child               them to do so
                            pornography;                  •   Knew       that      these
                        •   Distributed the                   victims               were
                            recordings he made to             vulnerable (one had
                            other group members;              a father who was
                        •   Created fake social media         molesting her and a
                            profile to entice minors to       sister who had been
                            engage in sexual activity         killed)

                                       Page 5 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18           PageID.1581        Page 6 of 42



  Michal     Talker    •   Member from 2012               •   Aggressive/violent      35
  Figura                   through at least the               tastes:       visited years
                           month prior to the Oct.            chatrooms
                           2017 SW;                           “blackmailcapper,”
                       •   On Website A or Website            “cryingandfun,” and
                           B multiple times a week –          “fuckmeharder”
                           6,122 visits to just
                           Website A during the
                           time period covered by
                           the logs;
                       •   Technologically
                           sophisticated: IT
                           specialist taught other
                           members how to stream
                           videos from You Now and
                           how to download videos
                           that the You Now
                           moderators had removed
                           due to their illicit content
  Caleb      Talker;   •   Member from 2012               •   Visited    chatroom 35
  Young      Hunter        through the spring of              “cryingandfun”      years
                           2017;
                       •   On Website A or Website
                           B daily;
                       •   Created a fake social
                           media profile pretending
                           to be a teenager to entice
                           minors;
                       •   Discarded a 2 TB hard
                           drive right around the
                           same time period as
                           Simpatico warned the
                           group (May of 2017)
                           about law enforcement’s
                           investigation




                                       Page 6 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1582   Page 7 of 42




 I. The “Bored” Group and the “Skype” Group

          Simpatico was a part of two different groups. Both had the same

 goal – to “hunt” minor females, entice them to masturbate and engage in

 other sexual activity on web camera, and then record and share it. The

 first of these groups (hereinafter the “Bored Group”) started in or a little

 before 2012 and remained active through 2017. Simpatico and more than

 ten other individuals worked together for more than five years,

 pretending to be teenage boys, and successfully enticing hundreds of

 girls.      (See Crim No. 18-20128 United States v. Maire et al.).          In

 September of 2016, Simpatico joined a second group – the Skype Group.

 The Skype Group was active from 2013 through the date of Simpatico’s

 arrest in February of 2018. (See Crim No. 17-20632, United States v.

 Eisley et al.).

          Although the Bored Group and Skype Group are similar, there are

 a few key differences. The Bored Group worked together for a longer

 period of time, pitted girls against each other in order to get them to

 engage in sexual activity, used different polls to deceive their victims,

 were more organized in tracking their victims, and generally targeted

 more vulnerable victims than the Skype Group. More than half of the


                                  Page 7 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1583   Page 8 of 42




 Bored Group members reported that girls they targeted were cutting or

 suicidal.   One said that more than half of the girls cut themselves,

 another said girls “commonly” engaged in this behavior, and yet another

 confirmed these statements and recalled one particular victim cutting

 herself live on web camera. These same group members explained how

 this vulnerability created an opportunity for them to engage in “trust

 building” so that they could more successfully entice these minors to

 engage in sexual activity.

       The Bored Group members also had more personal relationships

 with the girls they targeted. At least two of them met up with victims,

 others (including Simpatico) hinted that they wanted to do so, and one

 purchased lingerie for a victim and wrote a reference letter so that she

 could get a therapy dog. Unlike the Skype Group, some Bored Group

 members did not record, or at least if they did, they destroyed or got rid

 of the electronic devices where they kept their recordings. Simpatico sent

 a warning to the Bored Group about law enforcement’s investigation of

 Website A in May of 2017. Around this same time, a group member




                                  Page 8 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18           PageID.1584     Page 9 of 42




 drilled through his hard drives and other group members got rid of their

 primary electronic devices. 1

 The Bored Group

       The Bored Group first started on the moderated website Stickam,

 but members became frustrated because the website prohibited the type

 of sexual activity they were seeking. They then migrated to another

 website that allowed this sexual activity. On this website, users earned

 “points” every time they wrote a message to a female, went on web cam

 themselves to entice a minor to engage in sexual activity, or played a pre-

 recorded video with this same objective. The Bored Group members were

 invited to the special “VIP” room because they earned so many points.

 However, they soon became frustrated with even this website because it

 required users to be over the age of 18.

       Thus, in 2012, they began using a completely unmoderated website

 (hereinafter “Website A”) with the specific goal of persuading minors to

 engage in sexual activity on web camera.                 Website A was primarily

 devoted to the production of child pornography, with multiple groups of

 adult males (including the Bored Group and the Skype Group) using it to

 1
   Although there are likely the same or more victims of the Bored Group as the Skype Group,
 these actions have made it more challenging for the FBI to identify them.
                                        Page 9 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1585   Page 10 of 42




  target 8-17 year-old children. Website A was a chatroom-based social

  media platform where people, using usernames of their choosing, went to

  different chatrooms and communicated with other users in real time.

        Unlike other moderated websites, there was no central list of

  chatrooms on Website A. Users had to know the specific chatroom they

  wanted to go to in advance or else receive a link to that chatroom, and

  any person could create a chatroom and then invite others to join. Each

  chatroom had a list of users in the lower right corner of the screen, an

  active chat conversation on the lower left corner of the screen, and a large

  space above for individuals to live stream their activities via web camera.

  At any given time, up to two users could broadcast their activities via web

  camera.

        The Bored Group used other chat discussion forums to strategize

  and organize their activities, including a forum on the website Titan Pad

  and on Discord. These were private to the group and password protected.

  The group members called Titan Pad “the Sheet” because the formatting

  was similar to an Excel document, with different tabs, charts, and tables.

  On one of these tabs, the group kept track of all of their minor female

  targets, listing information such as their names, links to their social


                                   Page 10 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18       PageID.1586   Page 11 of 42




  media, and the chatrooms on Website A associated with them. This tab

  also contained information about the girls that the group dubbed “pay

  whores.” “Pay whores” were girls that would masturbate on web camera

  in exchange for money. For example, the group considered 16 year-old

  MV-18 to be a “pay whore.” 2 Another tab contained the group chat

  conversation, where they would talk about the minors and how best to

  get them to engage in sexual activity. Another contained a list of the

  “active” (for the “regulars”) and “inactive” (for those minors who

  infrequently logged on) chatrooms. This tab also had a “graveyard,”

  listing chatrooms that minors had once frequented.

      Yet another page contained the group’s “hunt” strategy, which is

  copied below:

      1. Find a girl on live feed (usually a slutty girl)

      2. Follow the girl (required if private)

      3. Find an older gif that isn’t slutty, with not a ton of comments

      4. Leave a comment, giving some compliment and asking her to

         message you (or to follow you)




  2 MV-18 and her mother will attend sentencing. See Govt. Ex. A-18,
  Victim Information, Filed Under Seal.
                                    Page 11 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1587   Page 12 of 42




     5. If she messages you, you did the first five steps correctly, and you

        can even remove your comment


  Group member SPACEY, identified as Christian Maire, was in charge of

  editing and setting up Titan Pad. The FBI recovered screen shots from

  that site, demonstrating its organizational structure. See, e.g., Govt. Ex.

  B-1, Screenshots from Group Website, Filed Under Seal. The FBI also

  recovered numerous group chats from the Bored Group in which they

  discuss the minors they are targeting. Govt. Ex. B-2, Examples of Bored

  Group Chat Discussions Strategizing about Targeting Minors, Filed

  Under Seal; Govt. Ex. C, Examples of Group Enticing Minors, Filed

  Under Seal; Govt. Ex. G, Example of Group “Punishing” Minor, Filed

  Under Seal.

        In April of 2017, the Bored Group migrated its group strategy forum

  from Titan Pad to Discord. Discord has a chat function and is typically

  used by video gamers. On the Discord chat, group member Simpatico,

  using the username YAB, asked Maire to verify that he had deleted the

  contents of Titan Pad. Maire confirmed that he had. Then, in May,

  Simpatico posted a news article in the Discord chat about the FBI’s arrest

  of a well-known Website A offender. He told the group that the admin of

                                   Page 12 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1588   Page 13 of 42




  the website had provided chat logs and added, “this is my exit i think.”

  After this post, several group members did not return to the group chat.

        Simpatico primarily used the usernames YAB, FRED, and DEFF

  on Website A. Below is a still image from a longer video depicting him

  and other group members enticing a minor to engage in sexual activity

  on Website A.       She complies with their directions in the video,

  masturbating and displaying her genitals. See also, Govt. Ex. C, Website

  A Group Enticement Examples, Filed Under Seal.




                                   Page 13 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1589   Page 14 of 42




  The usernames of the other Bored Group members who have been

  identified and reside in the United States are SPACEY, BORED (aka

  JOSH), CRAZY, WES (aka JWALKS), TEX, JOHNB, SMOKE, and

  SID.

         Each group member had at least one role, although at times a group

  member would play more than one role or switch from one role to another.

  For example, both the Bored Group and the Skype Group had “hunters”,

  “talkers,” and “loopers.” The “hunters” visited social media websites

  commonly used by the minor victims to interact with the minors. They

  were in charge of convincing the girls to log-on to Website A. They

  provided the girls with links to specific chatrooms that they or another

  group member would create. They then told the other group members

  (on Discord, Titan Pad, or another group discussion thread) that they had

  gotten the girl to come to Website A and provided the link to the other

  group members so they could join the room and see the new girl.

         One Website A user described “hunting” this way:

         A hunter chooses a website called – you can call it hunting
         ground if you want . . . they choose a website. They go there .
         . . Low viewer counts are always ways to avoid competition
         with other groups. And it can also be used as a tool for
         enticement and coercion. Because if you’re broadcasting, you
         want people to talk and interact with. If they’re not there,

                                   Page 14 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1590   Page 15 of 42




        well, that’s a tool. Come over here. There’s people over here
        ready to talk to you. And minor females, for the most part,
        want people to talk to and some sort of attention based on
        what I’ve seen . . . a hunter’s primary job was procuring
        targets and minor female victims for sexual exploitation and
        redirecting them to a specific location created by the hunter.

  United States v. Fuller et al., Crim No. 16-20239, Apr. 4, 2017 Tr.
  T., 402-03.

         Once the minors logged-on, the “talkers” took over the primary job

  of conversing with them. Talkers used psychological manipulation to

  “make the victims feel wanted . . . to slowly, through words and coercion

  and enticement try and get them [] moving towards committing acts of

  sexual nature.” (Id. at 404). The Bored Group used several different

  types of manipulation, including:

     • Dares: asking the minors to do dares, escalating into requests for

        them to engage in sexual activity;

     • Polls: running a “poll” to see how many users in the room would

        vote to have a minor take off her shirt. Other group members would

        all vote “yes,” and then they would pressure the minor to comply

        with the poll results. After she did so, they would start a new poll

        asking her to take off her bra, then another to have her take off her




                                   Page 15 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1591   Page 16 of 42




        pants and underwear, then to masturbate, etc. (See Govt. Ex. I,

        Group Using Polls to Target Minor, Filed Under Seal);

     • Competitions: using a “points” system, pitting one minor against

        another. The group would have two girls get on web cam in one

        chatroom and give them points for taking off certain items of

        clothing and engaging in sexual activity. The girls could go from

        “Level One” to “Level Two” if they obtained enough points, then to

        “Level Three,” and so on.        An example of the group’s use of

        competitions is depicted below:




                                   Page 16 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1592   Page 17 of 42




        If the “talkers” were unsuccessful, then the “loopers” would play a

  previously recorded video of a minor actively chatting and performing

  sexual acts in a chatroom. The “looper” pretended to be the minor in the

  video. The “looper” played the video or “loop” of a minor engaged in

  sexual activity in order to entice the minor in the chatroom to engage in

  the same sexually explicit activity.

        Although some Bored Group members had “loops,” the Bored Group

  frequently used another technique called “block cams.” If one group

  member had a particularly close relationship with a victim (the so-called

  “handler” for that minor), that member would tell the minor that he was

  going to block the camera so that only he could see her in the chatroom

  and none of the other users. This reduced the inhibitions of the victim

  and increased the chances she would engage in sexual activity. The other

  group members pretended that the web camera function in the chatroom

  went out and that they couldn’t see the minor, asking her where she

  went. See Govt. Ex. H-1 and H2, Group Uses Block Cams to Entice MV-

  2, Filed Under Seal.

        The Bored Group also had designated “campers,” or members who

  were in charge of hanging out in particular chatrooms. That way, if the


                                   Page 17 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1593   Page 18 of 42




  minor logged-in, she would think that the chatroom was a legitimate

  chatroom that was active all the time and not what it actually was – a

  chatroom especially designed to target her.

        The group’s target age range was 13-17 year-old girls, although

  they targeted girls as young as 10.         Simpatico and the other group

  members would record the girls they enticed engaging in the lascivious

  display of the genitals, masturbation, and other sexual acts. They would

  share recordings with each other by streaming them on Website A

  chatrooms. The group even had their own “rules” and “terminology.”

  They dubbed their recordings of the preteen and teenage girls “captures.”

  They identified their age by using a “minus” symbol from 18; so an 11

  year old would be “-7,” a 13 year old “-5,” and a 15 year old “-3.”

        A “win” was getting a girl to engage in sexual activity; an “epic win”

  was when a girl masturbated on web cam; “50 shades” was to use sexually

  explicit language with a minor. As described above, if a girl was suicidal

  or revealed that she was cutting herself, the group would engage in what

  they called a “trust building session,” using it as an opportunity to build

  her trust so that the next time she was online they could successfully get

  her to engage in sexual activity.


                                   Page 18 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1594   Page 19 of 42




  Trust-Building

  Examples of the group’s use of “trust building” include the following:

     • The group targeting an approximately 15-year old girl (MV-44) who

        disclosed she had previously been committed to a psychiatric ward,

        was currently in therapy, and was cutting and burning herself (See

        Govt. Ex. D-1, Trust Building Example, Filed Under Seal);

     • The group targeting a then 15-year old girl (MV-9) who told them

        she had an addiction to self-harm (See Govt. Ex. D-2, Trust Building

        Example, Filed Under Seal);

     • The group targeting MV-9, who cut herself while they are talking

        to her and showed them the cuts (See Govt. Ex. D-3, Trust Building

        Example, Filed Under Seal);

     • The group targeting an approximately 15-year old girl (MV-13),

        who they knew had a mother who was a drug addict (See Govt. Ex.

        E, Enticement of Minor, Filed Under Seal);

     • The group again targeting MV-13, who cried during their

        enticement of her (See Govt. Ex. F, Victim Cries During

        Enticement, Filed Under Seal).




                                   Page 19 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1595   Page 20 of 42




        So far, the FBI has identified 48 victims of the Skype Group and 24

  victims of the Bored Group.       There are hundreds more who remain

  unidentified. See Govt. Ex. A, Bored Group Victim Information, Filed

  Under Seal.




                                   Page 20 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1596   Page 21 of 42




  II. Simpatico’s Conduct in the Bored Group

        A. Simpatico’s Chat Conversations with Group Members

        Simpatico was an active participant in private group discussions on

  Discord and Titan Pad and frequently spoke to other group members on

  Skype. His participation spanned multiple years. In the chats, amongst

  other things, he celebrated the group’s successful effort to get a minor to

  insert a hairbrush into her bottom, commented on the group getting

  “dogwin” from a different girl, and spoke about taking MV-2 to a hotel

  during his visit to the city where she lived.         See, e.g., Govt. Ex. J,

  Examples of Simpatico’s Skype Group Chat Conversations, Filed Under

  Seal. Simpatico indicates that he is going through all of his old “caps” of

  girls and says, “all these girls look the same after a while.” He teaches

  the group about a specific browser that they can use to access Website A

  on a cellular phone. He also tells group members how to use encryption.

        In one chat dated December 27, 2016, he and fellow group members

  discussed a then 14-year old minor victim (who he and the group enticed




                                   Page 21 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18       PageID.1597    Page 22 of 42




  to produce dozens of child pornography videos) – and then went on to

  discuss another minor victim who they were “working on”:3

  Simpatico:         better chance of getting MV to show lol
  Phillips:          that was gross bro
  Simpatico:         lmao
  Phillips:          but desperate times...
  Simpatico:         LOL
  Simpatico:         sorry, her name is [MV]
  Simpatico:         dad must be a fat redneck
  Simpatico:         lol
  Phillips:          this will get nowhere tonight
  Simpatico:         that fuckin kid
  Phillips:          I'm ready to rage
  Simpatico:         time to bail maybe
  Phillips:          very soon
  Simpatico:         think it's better if it's just you?
  Simpatico:         she's super shy/afraid
  Phillips:          lets try, feel free to drop some lines here for me
  Simpatico:         ok go
  Simpatico:         try running along the top of her bra firt
  Simpatico:         get her to move down in bra
  Simpatico:         ya
  Simpatico:         ask her for your good night present again
  Simpatico:         only 3 seconds




  3
   These chats, along with some of the descriptions of the videos of child pornography
  the group produced, are extremely graphic. Without actually attaching the videos
  or images as exhibits, and in fairness to the victims, the Government provides these
  chats and descriptions in an attempt to accurately convey their contents. See
  United States v. Cunningham, 680 F.Supp.2d 844, 847 (N.D. Ohio, 2010), affirmed
  669 F.3d 723 (6th Cir. 2012) (criticizing the “sterilization” that takes place once
  child pornography enters the legal system and the “clinical” way in which images
  are frequently described).
                                      Page 22 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18      PageID.1598    Page 23 of 42




  In yet another conversation, Simpatico’s cavalier attitude about MV-13’s

  home life is evident:

  Simpatico:          [Quoting MV: I'm in a new place with no computer but
                     here's my number xxx-xxx-xxxx give it to Ortega and
                     Simpatico as well]
  Simpatico:         dat dox
  GM 1:4             fuck that tell her to go where she can cam
  Simpatico:         Dear MV... this is unacceptable. Please move to a
                     residence where there is a cam so you can bate for us
                     again. K'thx
  …
  Simpatico:         esp the dangerous bate in her friend's house
  Simpatico:         felt really sorry for her tho..poor girl is obviously in a
                     bad sitch with the crack whore mom
  Ortega:            i missed that. i only saw a bate in the house with no
                     water and ipad bate. what was that one about?


      A few of the titles of videos that the group made of MV-13 include:

  “MV-13 13yo,” and “Rec#3494 14yo MASTURBATING, GAPING ASS

  FOR ME.avi.”

        In another chat, Simpatico says that MV-6, a then 14-year old girl,

  is “a little dumb,” and directs the group to “get her pussy on cam.” The

  titles of the videos of MV-6 that the group made include: “MV-6 dec 14-




  4 To protect the integrity of the ongoing investigation, group members who have not
  yet been apprehended are labeled “Group Member” and then a number. The
  usernames of identified group members are replaced with their real names.
                                     Page 23 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1599   Page 24 of 42




  2015 TOPLESS 14yo.avi,” “MV-6 Jan 2-206 14yo 3 STRIP SHOW.avi,”

  and “MV-6 july 7-2015 TOPLESS 15yo tanlines (1).avi.”

        B. Simpatico’s Conversations with Minors

        Simpatico had administrative privileges and was one of the leaders

  of the group. He directed others as to how to accomplish the group’s goals

  and was also a talker for the group. He shared the child pornography he

  made with other group members by streaming it on Website A. He used

  extremely graphic language with minors to entice them to engage in

  sexual activity.

        For example, on January 15, 2017, Simpatico working in

  conjunction with other group members, told a minor with the username

  “princess” “those tits are just perfect.” He then directed her to use “3”

  fingers to masturbate. And, in a more than hour long recorded video chat

  with this same minor on February 3, after he and other group members

  successfully enticed her to have her dog perform oral sex on her,

  Simpatico encouraged her to insert multiple sharpies into her anus.

  When the minor asked if they liked the “anal sharpie show,” Simpatico

  responded, “very much.”




                                   Page 24 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18    PageID.1600   Page 25 of 42




        In a conversation with a different minor with username “angelfish”

  on January 9, 2017, Simpatico ordered her to put her, “butt to cam.” After

  other group members directed her to show her breasts, Simpatico

  commented, “WON,” and “mmmmm fuckkkkk.” Simpatico also told her:

  “closer tho,” “k go,” and “i think i saw a wetspot.”

        One of Simpatico’s codefendants also had a video entitled MV-2 dec-

  31-2015 14yo brushbate for Yab (1).avi. In the video, a brown haired girl

  with a black shirt with kittens on it (MV-2) takes her shirt off. She does

  not have a bra on. She looks at what appears to be her computer screen

  and then begins sucking on a hairbrush handle. Again looking at the

  screen apparently for direction, she then masturbates with her fingers

  outside of her underwear.

        C. Identifying YAB aka DEFF aka FRED

        Despite Simpatico’s warning to the group in May of 2017 and his

  knowledge that the FBI was investigating Website A, Simpatico

  continued to regularly log-in to the group’s chat on Discord. He claimed

  he was not nervous because he knew Canada would not extradite. He

  logged-on to Website A 13,384 times from February 2, 2017 through

  September of 2017, the last month of the Website A logs obtained by the


                                   Page 25 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1601   Page 26 of 42




  FBI. If the logins were distributed equally over the course of that eight-

  month period, it would constitute more than 50 times per day. The rooms

  he frequented include: “cryingandfuck,” “cryingandfun,” “pussymassage,”

  “tradecaps,” and “punishment.”

        Canadian authorities traced the IP address he was using to his

  residence in Mississaugua, Canada. On February 7, 2018, they executed

  a search warrant there. Because they knew Simpatico was extremely

  technologically sophisticated, they planned a diversion to prevent him

  from encrypting his devices before they could seize them. But, when

  authorities entered, Simpatico raced to shut down his computers,

  successfully encrypting one of them. Authorities were able to thwart his

  attempts to shut down another. Simpatico was logged in as the user YAB

  on that second computer.

        The forensic examination of Simpatico’s devices has so far revealed

  9,311 child exploitive images and videos, over 186 child pornography

  images and approximately 2,641 child pornography videos. The longest

  child pornography video was 14 hours and 42 minutes; the total length of

  his child pornography video collection spanned more than 245 hours.

  Along with the child pornography videos, Simpatico recorded these young


                                   Page 26 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1602    Page 27 of 42




  girls doing things like rubbing or showing their breasts, hanging out with

  friends, and napping. 5 Simpatico’s recordings are dated all the way up

  to January of 2018.



  II. ADVISORY SENTENCING GUIDELINES

          The Guidelines in this case are not in dispute. The parties agree

  that Simpatico is a criminal history category I with an offense level 43,

  resulting in a Guideline range of life imprisonment.



  III. SENTENCING FACTORS, TITLE 18 U.S.C. § 3553

          Congress has provided, through 18 U.S.C. § 3553(a), the relevant

  objectives and factors to be considered by sentencing courts in imposing

  a “sentence sufficient, but not greater than necessary.” Those objectives

  are: (1) the nature and circumstances of the offense, and the history and

  characteristics of the defendant; (2) the need for a sentence to reflect the

  basic     aims   of   sentencing      (including   retribution,     deterrence,

  incapacitation, and rehabilitation); (3) the kinds of sentences legally



  5 The FBI has so far analyzed approximately 35 percent of the tens of
  thousands of files on Simpatico’s devices, so these numbers grossly
  underestimate the total number of child pornography videos and images.
                                     Page 27 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1603   Page 28 of 42




  available; (4) the Sentencing Guidelines; (5) Sentencing Commission

  policy statements; (6) the need to avoid unwarranted sentencing

  disparities among defendants with similar records who have been found

  guilty of similar conduct; and (7) the need for restitution.

        The most relevant factors are evaluated below, beginning with

  number 4, the sentencing guidelines.

  A.    The Advisory Guideline Range

        In United States v. Rita, 551 U.S. 338 (2007), the Supreme Court

  restated that the goals of the United States Sentencing Commission in

  formulating the Sentencing Guidelines are to carry out the objectives of

  18 U.S.C. § 3553(a). Despite their being advisory, rather than mandatory,

  the Guidelines remain an important factor in fashioning a just sentence.

  As the Supreme Court stated in Rita, “it is fair to assume that the

  Guidelines, insofar as practicable, reflect a rough approximation of

  sentences that might achieve section 3553(a)’s objectives.” Id. at 345.

        In United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008), the

  Court in analyzing the holding in Rita, recognized that the guidelines

  represent the Sentencing Commission’s attempt to reconcile the factors

  under § 3553(a), that these factors seek to balance Congress’ competing


                                   Page 28 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1604   Page 29 of 42




  interests in consistency and that a confluence between the national views

  of the sentencing commission and the independent views of a sentencing

  judge results in a “double determination” which significantly increases

  the likelihood that a sentence is reasonable.

        In United States v. Gall, 128 S.Ct. 586, 601 (2007), the United

  States Supreme Court provided a template for sentencing proceedings in

  the district court. The Court held that a district court should begin

  sentencing proceedings by correctly calculating the applicable guidelines.

  Gall, 128 S.Ct. at 596.

  B.    The 3553(a) Factors as Applied in This Case

        There are no sentencing guideline disputes. The parties agree that

  the appropriate guideline range is life imprisonment. The Government

  has carefully considered the sentencing factors and the need to avoid

  unwarranted sentencing disparities in recommending a sentence of 50

  years followed by a lifetime of supervised release.

        1. Nature and Circumstances of the Offense

        The nature and circumstances of the offense warrant the

  Government’s requested 50-year sentence. Simpatico participated in

  two different groups of individuals that had the sole objective of


                                   Page 29 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1605   Page 30 of 42




  convincing minor females to engage in sexual activity on web camera so

  that they could record them and exploit them. He was one of the leaders

  of the Bored Group and was also very active in the Skype Group. And,

  as evidenced by the forensic examination and his chats on Skype and

  social media, he started producing child pornography at least as early as

  2012 and continued all the way up until the month before the search

  warrant at his residence. Moreover, even after Simpatico learned that

  the FBI was investigating Website A users, he continued to target minors

  and work with the group on a near daily basis. In fact, he logged on to

  Website A over 13,000 times in 2017.

        And, not only was Simpatico logging on to Website A to produce

  child pornography; he was logging into rooms that were titled to indicate

  that the girls depicted were suffering: “cryingandfuck,” “cryingandfun,”

  and “punishment.” For Simpatico, this was more than just a hobby; it

  was his passion. He tricked and deceived numerous minors into thinking

  he was a teenager so he could get “win” for himself and for the group. He

  said extremely vulgar things to these young 12, 13, 14, 15, and 16 year-

  old girls. (“lets see your finger working magic on your clit”… “i’ll only

  cum in your mouth… i hope you don’t mind”…“fuck, I’m so hard now,”…“i


                                   Page 30 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1606   Page 31 of 42




  think i saw a wetspot”… “those tits are just perfect.”… “just put it down

  and go shower.”).

        Simpatico’s conversations with other group members show the

  extent of his depravity. (“I’m in [MV-2’s city] and gotta drive back 6 hours

  tomorrow, maybe I should go get MV-2 and take her to a hotel :D”…“she’s

  a little dumb… now let’s get her pussy on cam,”… “dear MV… this is

  unacceptable. Please move to a residence where there is a cam so you

  can bate for us again. K’thx.”).

        He continued to prey on these girls despite knowing how vulnerable

  they were.    Yet another thing that makes this case so much more

  egregious is that the production videos each of the group members

  created were frequently 20, 30, 40, 50 minutes long. The humiliation and

  fear is so much greater than if these were snapshots or two or three

  minute videos, as we so frequently see in production cases. Along with

  the sexual activity, these offenders recorded their entire room, their pets,

  them showering, and the posters on their wall. And, they recorded most

  of them countless times. These girls and their families have no idea who

  possesses those videos, which websites they are posted on, and where

  they will be distributed in the future.


                                     Page 31 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18    PageID.1607   Page 32 of 42




        Simpatico’s collection involved particularly lengthy videos (with a

  total length spanning more than 245 hours and his longest video being

  over 14 hours). He created recordings of girls showering and inserting

  hairbrushes, highlighters, and sharpies into their vaginas and bottoms,

  and he was a part of the “team” that enticed these girls to do all of those

  things. Each video represented a “capture” of another target or prey. The

  horrifying nature of the videos cannot be overstated. Watching even a

  few seconds of them is sickening and heart breaking.

        Simpatico alone produced thousands of videos of minor females. As

  a result of his and other group member’s actions, a whole new set of

  “products” were created for a vile marketplace. These videos and those

  of other group members’ will likely be the subject of hundreds of future

  receipt, distribution, and possession cases.          Because of Simpatico’s

  actions, dozens of parents and minors have already started serving a life

  sentence, a sentence that involves them receiving National Center for

  Exploited and Missing Children (NCMEC) notices each and every time

  their images or videos are discovered on another offender’s computer – a

  sentence that will leave them wondering at every job interview, with

  every college application, in every relationship they have, whether the


                                   Page 32 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1608   Page 33 of 42




  persons they are interacting with have seen images of them in their most

  vulnerable state.

        The nature and circumstances of this offense warrant a sentence of

  50 years imprisonment, followed by a lifetime of supervised release.

        2.    History and Characteristics of the Defendant, 18 U.S.C.
              § 3553(a)(1).

      Nothing about Simpatico’s history and characteristics suggests that

  a sentence of 50 years imprisonment is unwarranted. Simpatico had

  a stable childhood free from any sort of abuse. PSR ¶¶ 53. He has a high

  school education as well as some college, and is in good health. PSR ¶¶

  67-58. His parents and sister have always been supportive of him and

  remain supportive despite the instant offense. PSR ¶ 55. Simpatico has

  worked in IT related field since 2001 and is very technologically

  sophisticated. PSR ¶¶ 73, 78. This enabled him to help the group be

  successful in their endeavors.




                                   Page 33 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1609   Page 34 of 42




        3.    The Sentence Imposed Must Reflect the Seriousness
              of the Offense, Promote Respect for the Law and
              Provide Just Punishment, 18 U.S.C. §3553(a)(2)(A)

        The offense of child exploitation enterprise is incredibly serious.

  And, the ways that Simpatico and other group members violated

  the statute, by producing child pornography of hundreds of minor females

  over the course of several years, are particularly egregious. Each count

  of production carries a 15-year minimum, and each count of exploitation

  of a minor carries a 10-year minimum and a maximum of life

  imprisonment.

        This group’s conduct is so overwhelmingly horrific that it is hard

  for the brain to even quantify it. There are over a hundred victims, some

  who have supportive parents, some who may not, and most whose

  parents still don’t know what occurred and can’t help them. The group

  members continued to target girls even after they learned that were

  anorexic, burning and cutting themselves, committed to psychiatric

  wards, and suicidal.

        Some of these victims were targeted on a weekly or daily basis by

  the group. For example, the group convinced MV-2 to masturbate with

  numerous objects on a weekly basis for more than a year. Several of these


                                   Page 34 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18    PageID.1610   Page 35 of 42




  girls carried on relationships with Website A users and him in particular,

  believing they were dating them and calling them their boyfriends. Their

  “boyfriends” continually asked them for sexual videos and images, which

  they provided in order to keep the relationship going. For some, the

  sudden, unexplained end to the relationship when their “boyfriend” lost

  interest was devastating. It led them to spiral into a deep depression and

  seek mental health treatment.

        This group has normalized sexual behavior that is completely

  abnormal. They have robbed these young minor females, as young as

  ten-years old, of their innocence. They have taught them that they are

  only special and will only get attention and “fit in” with others their age

  if they are willing to let others exploit their bodies. For those that have

  been identified, hopefully their parents are able to help bring healing and

  restore them day by day. But, for those that are not identified, there is

  no telling what damage Simpatico’s group has done, and whether they

  will ever be able to live productive, healthy lives.




                                   Page 35 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1611   Page 36 of 42




        4.    The Sentence Imposed Must Afford Adequate
              Deterrence to Criminal Conduct

        Unfortunately, this group’s crimes are all too easy for others to

  commit. Because the Internet allows users to maintain anonymity, an

  offender need only have recording software and knowledge of an

  unmonitored website to do what this group did. The recording software

  that the majority of them used is free and can be downloaded by anyone

  with a click of a button. Thus, deterrence in these types of cases is of

  incredible importance. Potential offenders who think about doing what

  this group did, which has left permanent scars on so many young girls’

  and families’ lives, should know that, if they are caught, they will likely

  spend the rest of their lives in prison.




                                   Page 36 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1612   Page 37 of 42




        5.    Protect the Public from Further Crimes of the
              Defendant, 18 U.S.C. §3553(a)(2)(B) and (C)

        Most importantly, a 50-year sentence is necessary to protect the

  public. According to a 2013 report from the Centers for Disease

  Control, suicide is the third leading cause of death for children age 10 to

  14 years old, and the second leading cause of death for children age 15

  to 24. 6 A July 27, 2016 assessment by the FBI concluded that “it is

  very likely child sextortion victims are attempting suicide or engaging

  in other self-harming behavior due to their sextortion victimization,”

  with “very likely” meaning 80-95 percent. Id. According to the

  assessment, “the prevailing hypothesis continues to be sextortion is a

  major, if not the underlying, factor for child victims taking their lives in

  these scenarios.” Id.

        Unfortunately, these statistics have certainly rung true in this

  case, with several of the victims attempting suicide. Because the

  victims live all across the United States (and in other countries), the

  Government is not aware of every incident that has occurred. However,

  what we do know is frightening enough.


  6
   Children Committing Suicide or Engaging in Other Self-Harm due to Sextortion
  Victimization, FBI Criminal Investigative Division, (July 27, 2016).
                                   Page 37 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1613   Page 38 of 42




        For example, this past year, MV-17, victimized at the age of 13 or

  14, attempted suicide by trying to cut herself with glass. She also hit a

  brick wall, injuring her hand. She cut her arms for years, and this

  behavior has only subsided during the past few months with the help of

  intensive therapy. MV-17 plans to attend sentencing with the

  supervisor of the facility where she is staying.

        MV-12, who was one of the victims that cut herself live on web

  camera on Website A, is currently committed to a hospital and has

  struggled immensely. She was recently in a car accident that rendered

  her a paraplegic. She has a court-appointed guardian.

        MV-10 suffers from post-traumatic stress disorder and has a

  service dog to assist her. See Govt. Ex. A-10, Victim Information, Filed

  Under Seal.

        MV-19, who was targeted on Website A starting at age 11,

  struggles with major depression and has been seeing a therapist for

  over a year. She also struggles with cutting. She has a permanent

  therapy dog that the family makes monthly payments for. MV-16, who

  was approximately 14 when the group targeted her, struggles with

  cutting as well and is in therapy. Her and her mom recently moved


                                   Page 38 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18            PageID.1614   Page 39 of 42




  because of concerns for her safety in light of the conduct on Website A. 7

  MV-18, who was 16 when she was targeted, moved schools and

  residences. She told her mom that pets would make her feel better, so

  despite significant financial constraints, her mom bought her several

  different pets which seems to be helping. See Govt. Ex. A-18, Victim

  Information, Filed Under Seal.

          MV-1, who was 14 when first targeted, has been in extensive

  therapy. Her father explained that this incident has led to feelings of

  guilt and has impacted the whole family. MV-21, who is now 19, said

  that she remains terrified to leave her home. See Govt. Ex. A-21,

  Victim Information, Filed Under Seal. MV-22 reported that she and a

  friend were both blackmailed by Website A users, and that she was

  asked to insert a hairbrush in her vagina. See Govt. Ex. A-22, Victim

  Information, Filed Under Seal. MV-2’s father reports that MV-2 is just

  now doing better, and he does not want to do anything to send her in

  another downward spiral. MV-2’s mother detailed how the offense

  caused MV-2 to have to take medication and to have to drop out of




  7
      MV-16, MV-17, MV-18, and MV-21 all plan to attend sentencing.
                                         Page 39 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18          PageID.1615     Page 40 of 42




  dance class and school. See Govt. Ex. A-2, Victim Information, Filed

  Under Seal.

        So many of the victims in this case may never be free because of

  what Simpatico and others did to them.

        6.     The Need to Avoid Unwarranted Sentence Disparities
               Among Defendants with Similar Records Who Have
               Been Found Guilty of Similar Conduct 18 U.S.C.
               §3553(A)(6).

        Child exploitation enterprise is one of the most serious child

  exploitation charge a defendant can be charged with. A sentence of 50

  years would be appropriate and not result in any unwarranted

  sentencing disparities in a typical production case involving several

  victims. Here, this group’s conduct is at an entirely different level, and

  Simpatico personally produced thousands of videos of child pornography,

  many of them over 30 minutes in length.                  Simpatico imposed what

  amounts to a life sentence on hundreds of minor females who he actively

  exploited for several years.8 A sentence of 50 years will not result in any

  unwarranted sentencing disparities.


  8
    In considering sentencing disparities, the issue is the length of the sentence, not the
  age the defendant will be when he is released. It would be unfair to punish someone
  less simply because it took law enforcement a longer time to catch them. The
  defendant should not be rewarded for successfully committing this crime for a longer
  period of time and avoiding detection. In fact, quite the opposite.
                                        Page 40 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1616   Page 41 of 42




  Conclusion

        The Government requests that the Court sentence Simpatico to 50

  years’ imprisonment followed by a lifetime of supervised release.



  Respectfully submitted,


                                     Matthew Schneider
                                     United States Attorney

                                     s/April N. Russo
                                     April N. Russo
                                     Kevin M. Mulcahy
                                     Assistant United States Attorneys
                                     211 W. Fort Street, Suite 2001
                                     Detroit, MI 48226
                                     Phone: (313) 226-9129
                                     E-Mail: april.russo@usdoj.gov




  Dated: November 28, 2018




                                   Page 41 of 43
Case 2:18-cr-20128-SJM-DRG ECF No. 117 filed 11/28/18   PageID.1617   Page 42 of 42




                         Certificate of Service

        I hereby certify that on November 28, 2018, I electronically filed

  the Government’s Sentencing Memorandum for the United States

  under seal with the Clerk of the Court of the Eastern District of

  Michigan. I sent the memorandum and attached exhibits via Fed-Ex to

  defense attorney Bill Gallagher.

                              Bill Gallagher
                         bill@ArensteinGallagher.com
                             Attorney for Defendant



                                     s/April N. Russo
                                     April N. Russo
                                     Assistant United States Attorney
                                     211 W. Fort Street, Suite 2001
                                     Detroit, MI 48226
                                     Phone: (313) 226-9129
                                     E-Mail: april.russo@usdoj.gov




                                       42
